—In an action to foreclose a mortgage, the defendants Jean A. Smallwood and Karen Smallwood appeal from a judgment of foreclosure and sale of the Supreme Court, Orange County (Owen, J.), entered April 13, 2000.
Ordered that the appeal is dismissed, with costs.
The appellants failed to perfect an appeal from a prior order of the Supreme Court, Orange County, in this action, dated November 3, 1997, which granted the plaintiff’s motion for summary judgment and struck the appellants’ answer and counterclaim. That appeal was dismissed by decision and order of this Court dated October 5, 1998, for failure to perfect in accordance with the rules of this Court. The dismissal of that appeal constituted an adjudication on the merits with respect to all issues which could have been reviewed therein, and we find no basis to review the same issues on this appeal (see, Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350; Kimble v Caraballo, 243 AD2d 610). Ritter, J. P., Goldstein, Florio and Townes, JJ., concur.